

I
108th CONGRESS
2d Session
H. R. 5106
IN THE HOUSE OF REPRESENTATIVES

September 21, 2004
Mr. Case introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To amend the Federal Crop Insurance Act to expand the Agricultural Management Assistance Program to include the State of Hawaii.


1.Expansion of the Agricultural Management Assistance ProgramSection 524(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(1)) is amended by inserting Hawaii, after Delaware,.  

